DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner notes that claims 8-14 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11085909. Although the claims at issue are not identical, they are not patentably distinct from each other because: The difference between the instant claims and the conflicting claims lies in the fact that the conflicting claims includes more elements and are thus more specific. Therefore the invention of the conflicting claims is in effect “species” of the “generic” invention of the instant claims.  It has been held that the generic invention is “anticipated” by the “species.” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-7, the claimed steps are not recited as being performed by a machine. Each of the recited steps appears to be broad enough (based on broadest reasonable interpretation) to encompass being done mentally or by hand. For instance, identifying strep can be done by listening or seeing; and the generating steps could be done mentally or could be verbal or by pencil and paper. 
The preambles of the claim 1 recites that the method is computer implemented. However, none of the claimed process steps are performed by a computer/machine. It is clear from the specification that the method is implemented by a computer/software/processor. The examiner requires applicant to amend claims to clearly indicate that the claimed steps are implemented by, for e.g. a computer/controller (e.g., identifying, using/via a computer, one or more…) 
It is noted that claims 8-20 evidence that claims 1-7 were intended to be broader in scope than a controller-based method. In other words, the office would not read the controller/computer into claim 1 at least based on these evidence claims. 
The preamble reciting the phrase “computer-implemented method” does not specify nor necessitate that any of the claimed steps are implemented on a computer comprising for instance a controller/processor/software. None of the claimed steps as recited requires a use of a computer(s). Applicant may argue that in modern time, the use of computer in the industrial process may be inherent. However, in this case, the preamble appears to set forth the claimed method to be of a computer-implemented process. Not including a specific step(s) of using a computer(s) to conduct/orchestrate the process steps, in the body of the claim, renders the scope of the claim unclear. In this case, the phrase “computer-implemented” in the preamble does not give “life, meaning, and vitality” to the claim. Hence the phrase has not been given any patentable significance. 
Furthermore, the phrase “computer-implemented” may merely imply that the process is automated by a computer. However, the phrase also implies, for instance, that the process may be condition responsive and is under adaptive control; or the process is governed by a type scheduling algorithm. In this case none of the claimed steps are directed towards control logics; and/or none of the claims recite that the specific elements are transported in accord with given priorities. It is not certain what is meant by the phrase “computer-implemented method.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



9/26/22
/SHOGO SASAKI/Primary Examiner, Art Unit 1798